DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-22, and 24-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 2017/0367766), in view of Gilboa (US 2012/0215096), and further in view of Machado (US 2014/0161338).
Regarding claim 1, Mahfouz teaches an apparatus (system, [0127]) comprising: 
a medical image registration device  (patient specific registration device, [0201]/AR system, [0141]) configured to: 
register a 3D dataset (register virtual bone models) with respect to an anatomic feature of a human body (bones) in an operating room that will undergo a surgical procedure ([0201]: to register virtual bone models to the real patient bones, the following approaches may be performed: (1) the mixture of IMU and UWB technologies can be used to "paint" (select a plurality of points on the surface of the real bone) and register the selected points to the virtual bone models that are reconstructed from the medical images; (2) a patient specific registration device can be used to perform the registration where the orientation of the device relative to the patient anatomy is known; and, (3) the specific reference landmarks can be selected which correspond to landmarks on the virtual bone models; [0141]: The tracked data can be specific anatomical landmarks or a point cloud that is representative of the patient’s bone, which may be used to register the patient to the pre-operative surgical planning … the AR system may be used as a standalone tracking system to perform patient registration via computer vision); 
track changes of the anatomic feature of the human body (dynamic patient monitoring will track any changes to anatomic structures being monitored by the 
an image processor configured to manipulate the 3D dataset (update/reconstruct virtual models of anatomical structure) based on the changes of the anatomic feature of 
a display that presents the manipulated 3D dataset ([0176]: rendering 3D models as part of an AR display; [0191]: in the virtual-world coordinate system, computer-
Although Mahfouz teaches all the limitations as stated above, Mahfouz teaches elements corresponding to the claimed limitations from different embodiments. However, Mahfouz describes the discussed embodiments may be reconfigured without departing from the scope and spirit of the invention ([0116]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements from different embodiments of Mahfouz to reconfigured the surgical navigation system of Mahfouz because such a system is directed to tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation ([0002]).
Mahfouz does not explicitly teach a 3D dataset comprises voxels, wherein said 3D dataset comprises an anatomic structure which corresponds to said anatomic feature of said human body; and wherein said manipulation comprises alteration of voxels within said 3D dataset, wherein said anatomic structure undergoes a deformation to match said anatomic feature, wherein a degree of deformation is based on tracked changes of said anatomic features.
Gilboa teaches a 3D medical image comprising of voxels (volumetric image of the body; [0022]: obtaining volumetric image of at least part of the body including a 
Mahfouz teaches a “base” device of using markers placed on a human body for image registration and displaying the registered images comprising pixels which the claimed invention can be seen as an “improvement” in using a 3D image comprising pixels.

Gilboa’s known “improvement” could have been applied in the same way to the “base” process of Mahfouz and the results would have been predictable and resulted in using a 3D volumetric image for image registration process using markers. Therefore, the claimed subject matter would have been obvious ton a person having ordinary skill in the art before the effective filing date of the invention.
Machado teaches wherein said 3D dataset comprises an anatomic structure (anatomical structure (voxel of the structure); [0042]: The model can then be employed by the fusion engine to update the displacement data over time to provide a predicted deformation of how an anatomical structure (e.g., for each pixel or voxel of the structure) may shift over a given time period) which corresponds to said anatomic feature of said human body (anatomical feature; [0041]: the mapping tool and vector calculator can compute the displacement data to provide a displacement vector for each pixel or voxel in the fused image that specifies a magnitude and direction by which each such pixel or voxel has shifted between images 530 and 540 … the displacement data can provide feedback via the GUI to indicate how much a given anatomical point or feature has shifted after a surgical procedure and/or how a given deformation has shifted over time); and wherein said manipulation comprises alteration of voxels within said 3D dataset ([0043]: generate the displacement data as including a volume vector field that indicates on a per-voxel basis the direction and magnitude that each respective voxel moves between each of the respective images 530 and 540), wherein said anatomic structure undergoes a deformation to match said anatomic feature 
Regarding claim 2, Mahfouz teaches the medical image registration device utilizes a plurality of the spatial locators (trackers based on IMU and UWB technologies; [0201]: each object to be tracked may be integrated with an external tracking system (tracker) based on IMU and UWB technologies; [0123]: one or more UWB tracking units may communicate with one or more external reference units, which may be mounted or located in different locations within a use environment (e.g., an operating room during a surgical procedure); [0235]: the UWB tracking system may use a single or multiple 
Regarding claim 3, Mahfouz teaches the plurality of spatial locators comprise a pointer with an inertial sensor ([0243]: each tracking device may contain inertial measurement units, which may contain accelerometers, gyroscopes and magnetometers) and a plurality of reference markers (plurality of points/reference fiducial marker) adapted to be positioned proximate to the human body ([0201]: select a plurality of points on the surface of the real bone; [0224]: before registration, a reference fiducial marker or tracked probe is rigidly fixed to the real-world anatomy for tracking throughout the surgical procedure).
Regarding claim 4, Mahfouz teaches at least one surgical device (cutting guide) equipped with at least one registration feature (UWB and/or IMU tracker) ([0143]: where an actual, physical cutting guide is utilized, the cutting guide may incorporate an UWB and/or IMU tracker (to comprise a smart cutting guide) to provide position and orientation information to the user concerning the cutting guide), and wherein the medical image registration device uses information from at least one of a group of sensors (trackers) to register the manipulated 3D dataset with respect to the at least one surgical device ([0126]: virtual cutting guides configured in an AR system to provide one or more computer-generated images to be overlaid on a real-world view of a surgeon/user to guide the surgeon during the surgical procedure; [0148]: the cutting 
Regarding claim 6, Mahfouz teaches further comprises wherein the image processor inserts a digital 3D representation of a surgical device (needle) into the manipulated 3D dataset ([0225]: In this exemplary embodiment, pre-operative imaging is carried out to generate a model of the patient's anatomy (e.g., a knee joint).  Alternatively, the user may utilize an ultrasound probe to generate ultrasound data representative of the patient's anatomy and generate a point cloud from which a virtual model of the patient anatomy can be generated, as is known by those skilled in the art.  Either way, the user/operator is wearing an AR helmet that includes a heads-up display generating virtual images of the patient's bones and the needle, each of which is tracked in 3D using IMU and/or UWB units. More specifically, the operator is holding in his left hand a bone tracking device affixed to the outside of the patient's lower leg, while concurrently holding in his right hand the needle that will be delivered into the interior of the patient's knee joint.  As the operator looks through the visor of the AR helmet, virtual representations of the patient's bones of the knee joint and the needle are overlaid the real-world images of the patient's leg in a registered and aligned manner.  Given that the patient's leg and needle are concurrently tracked, any change in position and orientation will be updated in real time concurrently via the real-world view and the virtual image of the patient's bone and needle.  In this manner, post needle 
Regarding claim 7, Mahfouz teaches the display comprises an augmented reality headset ([0212]).
Regarding claim 8, Mahfouz teaches the augmented reality headset comprises an inertial motion sensor ([0011]: inertial measurement unit is integrated as part of a user wearable helmet).
Regarding claim 9, Mahfouz teaches the manipulated 3D dataset is overlaid on a view of the body with the augmented reality headset ([0191]: in the virtual-world coordinate system, computer-generated models or images are rendered and superimposed on top of the patient’s anatomy via a display device; [0204]: the rendering module combines the input image taken from the camera sensor in the AR system and the virtual guide using the estimated pose and then, renders the augmented image on the display).
Regarding claim 10, Mahfouz teaches further comprising wherein the image processor performs filtering (extracting) of the manipulated 3D dataset ([0082]: fig. 70 is a bone model showing ligament locations having been extracted from imaging data; [0255]: image processing, which extracts features from fluoroscopic images).
Regarding claim 11, Mahfouz teaches further comprising a surgical device wherein the surgical device comprises a cutting element (cutting guide, [0143], [0148]), and wherein the medical image registration device records location and orientation of the cutting element (the position and orientation data of the cutting guide) with respect to the manipulated 3D dataset ([0143]: where an actual, physical cutting guide is utilized, the cutting guide may incorporate an UWB and/or IMU tracker (to comprise a smart cutting guide) to provide position and orientation information to the user concerning the cutting guide; [0126]: virtual cutting guides configured in an AR system to provide one or more computer-generated images to be overlaid on a real-world view of a surgeon/user to guide the surgeon during the surgical procedure; [0148]: the cutting guide may incorporate at least one of an UWB unit and an IMU unit to provide the position and orientation data of the cutting guide, which can be utilized with the reference tracker on the patient bone to provide guidance during the surgical procedure; fig. 40 and [0221]: The position and orientation of the cutting blade and its path is updated in real-time relative to the patient).
Regarding claim 12, Mahfouz teaches further comprising wherein a computer calculates a projected (pre-programmed) future path and orientation of the cutting element (pre-determined locations and orientations) with respect to the manipulated 3D dataset ([0143]: the physical cutting guide may have a single or a plurality of adjustable cutting slots, each that may be adjusted manually (see FIGS. 33 and 35), or via motorized hardware (see FIGS. 34, 36), to control a set of pre-programmed, or pre-determined locations and orientations of the cut slots based upon surgical planning to produce desired resection of the patient's bone; [0217]: the cutting guide may be pre-
Regarding claim 13, Mahfouz teaches wherein the computer incorporates a planned surgical incision (predetermined bone cut) in a pre-operative planning record ([0006]: the surgical plan includes instructions for a surgical navigation system to guide in making a predetermined bone cut; [0134]: a virtual cutting guide--consisting of virtual parameters for cutting planes, axes for surgical axes or pin positions, patient geometry and implant parameters--may be created as part of the surgical plan.  The virtual cutting guide parameters may be stored and transferred electronically; [0292]: A design patient specific implant is then prepared for manufacturing, where a pre-operative surgical plan (locations and orientations of the cuts) may used to configure the smart cutting guide.  Implant placement information and the pre-operative surgical plan may be stored or sent to the intraoperative navigation system, where the smart cutting guide may be used to facilitate the cuts and the surgical navigation and guidance system is used for implant placement navigation and range of motion verification), and wherein the planned surgical incision is presented in the manipulated 3D dataset (fig. 11 and [0023]: a virtual bone cutting plan showing a orange colored 3D model; [0204]: overlaying the proposed cutting location and orientation on the anatomy).
Regarding claim 14, Mahfouz teaches wherein the image processor generates a warning ([0208]: feedback may be implemented as warning messages displayed on a visual element in the AR helmet) in response to a deviation of the projected future path and orientation of the cutting element from the planned surgical incision ([0144]: the feedback mechanisms may notify the surgeon/user whether the current/projected 
Regarding claim 15, Mahfouz teaches wherein the computer determines a corrective cut (correct position and orientation for a bone cut) and the corrective cut is  displayed by an augmented reality headset ([0144]: the instrument may incorporate a visual display providing instructions to the surgeon as to the corrective action necessary to reposition the surgical instrument to effectuate a portion of the surgical procedure consistent with the pre-operative plan; 0149]: the feedback may be displayed on a display associated with the surgical instrument to guide the surgeon in repositioning the instrument to arrive at the proper orientation and/or position consistent with the pre-operative surgical plan.  The instrument may also include a motorized gyro to slightly steer the orientation of the instrument, providing directional feedback to the surgeon to tilt the instruments.  In this exemplary embodiment, the AR system may assist in combination with the technologies previously described by providing warning, feedback, and/or directional information regarding to the resection plane orientation and resection depth, which are overlaid on the AR visor; [0217]: cutting blade can pass through the 
Regarding claim 16, Mahfouz teaches an artificial intelligence program presents suggested corrective actions via an augmented reality headset ([0144]: the instrument may incorporate a visual display providing instructions to the surgeon as to the corrective action necessary to reposition the surgical instrument to effectuate a portion of the surgical procedure consistent with the pre-operative plan; 0149]: the feedback may be displayed on a display associated with the surgical instrument to guide the surgeon in repositioning the instrument to arrive at the proper orientation and/or position consistent with the pre-operative surgical plan.  The instrument may also include a motorized gyro to slightly steer the orientation of the instrument, providing directional feedback to the surgeon to tilt the instruments.  In this exemplary embodiment, the AR system may assist in combination with the technologies previously described by providing warning, feedback, and/or directional information regarding to the resection plane orientation and resection depth, which are overlaid on the AR visor).
Regarding claim 17, Mahfouz teaches a recorded surgical incision (proposed cutting location and orientation) is presented in the manipulated medical 3D image (anatomy) (fig. 11 and [0023]: a virtual bone cutting plan showing a orange colored 3D model; [0204]: overlaying the proposed cutting location and orientation on the anatomy).
Regarding claim 18, Mahfouz teaches wherein the image processor performs storing of the manipulated 3D dataset at a plurality of time points during the surgical procedure ([0134]: a virtual cutting guide--consisting of virtual parameters for 
Claim 19-20, 22, 24, 25, 27-32, 33, 34, 35 and 37 are similar in scope to claims 1-2, 4, 6-7, 9-14, 17, 15, 16 and 18 respectively, and therefore the examiner presents similar rationale as above to reject these claims.
Regarding claim 21, Mahfouz teaches wherein the plurality of spatial locators comprise a pointer with an inertial sensor ([0243]: each tracking device may contain inertial measurement units, which may contain accelerometers, gyroscopes and magnetometers) and a plurality of reference markers (plurality of points/reference fiducial marker) adapted to be positioned proximate to the body ([0201]: select a plurality of points on the surface of the real bone; [0224]: before registration, a reference fiducial marker or tracked probe is rigidly fixed to the real-world anatomy for tracking throughout the surgical procedure), and comprising calculating a distance ([0197]: position and orientation of the AR camera 1 and position and orientation of trackers A, B 
Regarding claim 26, Mahfouz teaches the augmented reality headset comprises an inertial motion sensor ([0011]: inertial measurement unit is integrated as part of a user wearable helmet), and comprising registering a spatial location of the augmented reality headset with respect to the manipulated 3D dataset based on information from the inertial motion sensor ([0202]: Once the virtual bone models are registered by using the external tracking system to the real patient bone, the head-mounted AR system in FIG. 20 can be registered by combining the anatomic location estimated by the hybrid tracking system with its sensors such as IMU, UWB, depth, and imaging sensors. To precisely register the AR system into the real-world view, a target tracker (e.g., a marker detection, feature correspondence, 3D model-based object detection, or on combination thereof) with a single camera and IMU sensor may be used to determine the position and orientation of a surgeon in the operating room as well as to identify the target).
Regarding claim 36, Mahfouz teaches utilizing analysis of a surgical specimen in the manipulated 3D dataset ([0284]: The dynamic implant utilizes imaging that allows analysis of weight bearing kinematics, which are used to define the correct curvature based on expected implant load, contact surfaces, and desired post-operative kinematics).


Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Gilboa, in view of Machado, and further in view of Fishman (US 2018/0289983).
Regarding claim 5, Mahfouz does not explicitly teach further comprising wherein the medical image registration device utilizes a laser range finder to track changes of an anatomic feature of the human body.
Fishman teaches the medical image registration device utilizes a laser range finder to track changes of an anatomic feature of the human body ([0096]: imaging techniques such as LIDAR can be used to help to track changes in the structure or anatomy of the tumor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fishman’s knowledge of using LIDAR to track changes to anatomic features of a human body and modify the system of Mahfouz and Gilboa because such a system combines or fuses imaging data acquired using LIDAR and other methods such as ultrasound and/or optical imaging to advantageously acquire further imaging data to characterize changes in tumor depth, width and overall size.
Claim 23 is similar in scope to claim 5, and therefore the examiner presents similar rationale as above to reject these claims.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-37 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the arguments that the cited references do not teach manipulating comprises alteration of voxels within said 3D dataset. See page 10 of the remarks.
However, Mahfouz, in view of Gilboa, and further in view of Machado teaches the above limitation. 
Specifically, Machado teaches wherein said 3D dataset comprises an anatomic structure (anatomical structure (voxel of the structure); [0042]: The model can then be employed by the fusion engine to update the displacement data over time to provide a predicted deformation of how an anatomical structure (e.g., for each pixel or voxel of the structure) may shift over a given time period) which corresponds to said anatomic feature of said human body (anatomical feature; [0041]: the mapping tool and vector calculator can compute the displacement data to provide a displacement vector for each pixel or voxel in the fused image that specifies a magnitude and direction by which each such pixel or voxel has shifted between images 530 and 540 … the displacement data can provide feedback via the GUI to indicate how much a given anatomical point or feature has shifted after a surgical procedure and/or how a given deformation has shifted over time); and wherein said manipulation comprises alteration of voxels within said 3D dataset ([0043]: generate the displacement data as including a volume vector field that indicates on a per-voxel basis the direction and magnitude that each respective voxel moves between each of the respective images 530 and 540), wherein said anatomic structure undergoes a deformation to match said anatomic feature ([0022]: The coefficients and other volumetric parameters can be utilized to fit volumes of interest (e.g, ventricles and cortex) of the atlas of the patient’s anatomy), wherein a degree of deformation is based on tracked changes of said anatomic features ([0041]: the mapping tool and vector calculator can compute the displacement data to provide a displacement vector for each pixel or voxel in the fused image that specifies a magnitude and direction by which each such pixel or voxel has shifted between images 530 and 540 … the displacement data can provide feedback via the GUI to indicate how much a given anatomical point or feature has shifted after a surgical procedure and/or how a given deformation has shifted over time; [0042]: The model can then be employed by the fusion engine to update the displacement data over time to provide a predicted deformation of how an anatomical structure (e.g., for each pixel or voxel of the structure) may shift over a given time period).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612